Case: 17-20177      Document: 00514588684         Page: 1    Date Filed: 08/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-20177                                FILED
                                  Summary Calendar                         August 7, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANTONIO ROMO VERA, also known as Juan Antonio Romo, also
known as Juan Antonio Romo-Vera, also known as Juan Romo-Vera, also
known as Antonio Romo Vera, also known as Antonio Ramo, also known as
Cesar Emilo Reynaga-Rangel, also known as Antiono Juan Romo, also known
as Juan Antonio Ramo, also known as Juan Romo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-495-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Antonio Romo Vera appeals the district court’s application of a 16-
level crime of violence enhancement under U.S.S.G. § 2L1.2 in determining his
sentence for unlawful presence in the United States. This court reviews the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20177     Document: 00514588684     Page: 2   Date Filed: 08/07/2018


                                  No. 17-20177

district court’s interpretation and application of the Guidelines de novo.
United States v. Godoy, 890 F.3d 531, 535-36 (5th Cir. 2018).
      We agree with the parties that the crime of violence enhancement for
Romo Vera’s prior conviction under Texas Penal Code § 30.02(a) was erroneous
in light of United States v. Herrold, 883 F.3d 517, 541 (5th Cir. 2018) (en banc),
petitions for cert. filed (Apr. 18, 2018) (No. 17-1445) and (May 21, 2018) (No.
17-9127), which was issued after Romo Vera was sentenced but while this
appeal was pending. See Godoy, 890 F.3d at 536 & n.16 (applying Herrold in
a § 2L1.2 case). Accordingly, we VACATE the sentence and REMAND for
resentencing. The Government’s motion to stay the appeal is DENIED. See
United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013).




                                        2